PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of January 21, 2004, the Court has determined that the order on appeal, which quiets title to specified property, is interrelated with the pending claims for trespass and nuisance contained in Counts II and III of the complaint. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974); see also Howland v. State, 826 So.2d 1080 (Fla. 1st DCA 2002). Accordingly, the appeal is hereby dismissed as premature. The appellant’s Motion to Compel, filed on January 27, 2004, is denied as moot.
KAHN, VAN NORTWICK and POLSTON, JJ., concur.